Case 4:18-cv-00442-ALM-CMC Document 186 Filed 08/12/20 Page 1 of 3 PageID #: 9456



                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


  Edward Butowsky,

       Plaintiff,

  v.                                                     Case No. 4:18-cv-442-ALM

  David Folkenflik, et al.,

       Defendants


                                  MOTION FOR EXTENSION

          NOW COMES Edward Butowsky, the Plaintiff, moving the Court to grant a two-

  week extension of the August 12, 2020 deadlines set forth in its August 5, 2020 Order

  (Doc. No. 179):

          On August 4, 2020, Mr. Butowsky suffered a serious heart attack while he was

  awaiting hip replacement surgery in Plano, Texas. See August 12, 2020 Letter from

  Christina Kuo (Exhibit 1). Mr. Butowsky’s heart stopped beating for an unknown period

  of time, and he was subjected to CPR, defibrillation, and intubation in the 13 minutes

  after he was found unconscious. Id. Mr. Butowsky was transferred to the intensive care

  unit, and his surgery was postponed. Id. Mr. Butowsky is now recovering from the heart

  attack, and his hip surgery is tentatively scheduled for August 18, 2020. 1



  1
    The undersigned obtained this information directly from Mr. Butowsky. The undersigned
  further declares under penalty of perjury under the laws of the United States, and as witnessed by
  his electronic signature on this document, that his statements herein are true and correct, and that
  the exhibits to this document are true and correct copies of the documents that he describes.

                                                 -1-
Case 4:18-cv-00442-ALM-CMC Document 186 Filed 08/12/20 Page 2 of 3 PageID #: 9457



        The Defendants have generously consented to previous requests for an extension,

  and this Court has generously granted them. Mr. Butowsky and the undersigned both

  regret requesting another one, but Mr. Butowsky’s heart attack could not have been

  anticipated. The document review contractors have completed their task, meanwhile, and

  the undersigned intends to start a rolling production tomorrow. Even so, Mr. Butowsky’s

  medical condition has been such that he was unable to help finalize his responses to

  discovery.

        In light of the foregoing events, the Plaintiff moves the Court to extend the

  deadline for his discovery responses from August 12, 2020 to August 26, 2020, i.e., eight

  days after his scheduled hip replacement surgery.



                                           Respectfully submitted,

                                           /s/ Ty Clevenger
                                           Ty Clevenger
                                           Texas Bar No. 24034380
                                           P.O. Box 20753
                                           Brooklyn, New York 11202-0753
                                           (979) 985-5289
                                           (979) 530-9523 (fax)
                                           tyclevenger@yahoo.com

                                           Attorney for Plaintiff Edward Butowsky




                                            -2-
Case 4:18-cv-00442-ALM-CMC Document 186 Filed 08/12/20 Page 3 of 3 PageID #: 9458



                           CERTIFICATE OF CONFERENCE

         I certify that I informed Laura Lee Prather and David J. Bodney, counsel for the
  Defendants, about my client’s heart attack via email on August 5, 2020, further
  explaining that it might impact the scheduling of this case. On August 9, 2020, I informed
  Ms. Prather and Mr. Bodney via email about the Plaintiff’s need for an extension of time.
  Several emails were exchanged between that date and August 12, 2020. I spoke with Ms.
  Prather and Mr. Bodney about this motion via telephone on the afternoon of August 12,
  2020, and they asked me to obtain additional information from my client. I conferred
  with my client and relayed the information to Ms. Prather and Mr. Bodney via email at
  6:11 p.m. CT on August 12, 2020. As of this filing, Ms. Prather and Mr. Bodney have not
  indicated whether their clients oppose this motion. I will update this certificate of
  conference as soon as I receive their response.

                                           /s/ Ty Clevenger
                                           Ty Clevenger



                              CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed with the Court’s ECF system on
  August 12, 2020, which should result in automatic notification via email to all counsel of
  record.

                                           /s/ Ty Clevenger
                                           Ty Clevenger




                                            -3-
